Per Curiam.
By adding the words “ for a limited time ” to his signature plaintiff must be deemed to have made a counter offer to the defendant. Such counter offer required the defendant’s acceptance, either express or implied, in order to become a binding contract. There was no express acceptance nor have any facts been set forth from which an acceptance may be implied. It was, accordingly, error to deny the motion for summary judgment.
Order reversed, with ten dollars costs, and motion granted for the relief demanded in the complaint as amended by a stipulation dated April 3, 1939, with costs.
Frankenthaler and Noonan, JJ., concur; McCook, J., dissents.